Citation Nr: 0013305	
Decision Date: 05/19/00    Archive Date: 05/24/00

DOCKET NO.  98-03 444A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error in the Board 
of Veterans' Appeals (Board) decision of January 28, 1998, 
which denied service connection for the cause of the 
veteran's death.


REPRESENTATION

Moving Party Represented by:  Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel





INTRODUCTION

The veteran served on active duty from May 1945 to January 
1947.  He died on August [redacted], 1996, and the appellant 
is his surviving spouse.

This matter comes before the Board as the result of a motion 
by the appellant alleging clear and unmistakable error in a 
decision by the Board issued on January 28, 1998.  Along with 
her motion, which was received at the Board in June 1999, the 
appellant submitted lay statements.  No new evidence is 
considered in connection with a motion for revision of a 
Board decision based on clear and unmistakable error.  38 
C.F.R. § 20.1405(b) (1999). 


FINDINGS OF FACT

1.  The January 1998 Board decision denied service connection 
for the cause of the veteran's death.

2.  The moving party has alleged that the claim should have 
been granted based on the veteran's exposure to chemicals 
while stationed in Japan, and that the Board failed to allow 
her claim in spite of ample evidence. 


CONCLUSION OF LAW

The moving party's allegations of clear and unmistakable 
error in the January 1998 Board decision in failing to grant 
service connection for the cause of the veteran's death fail 
to meet the threshold pleading requirements for revision of 
the Board decision on grounds of clear and unmistakable 
error.  38 U.S.C.A. § 7111 (West Supp. 1999); 38 C.F.R. 
§§ 20.1403, 20.1404 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has argued that there was clear and 
unmistakable error ("CUE") in the January 28, 1998, Board 
decision, which denied service connection for the cause of 
the veteran's death.

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-1411 (1999).  Pursuant to 38 C.F.R. 
§ 20.1404(b), the motion alleging CUE in a prior Board 
decision must set forth clearly and specifically the alleged 
CUE, or errors of fact or law in the Board decision, the 
legal or factual basis for such allegations, and why the 
result would have been different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
the requirement of the previous sentence.  Motions that fail 
to comply with the requirements set forth in this paragraph 
shall be denied.  The Board notes that it has original 
jurisdiction to determine whether CUE exists in a prior final 
Board decision.

Clear and unmistakable error is defined in 38 C.F.R. § 
20.1403, and provides as follows:

(a)  General.  Clear and unmistakable error is a 
very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called 
to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly 
different but for the error.  Generally, either the 
correct facts, as they were known at the time, were 
not before the Board, or the statutory and 
regulatory provisions extant at the time were 
incorrectly applied.

(b)  Record to be reviewed.--(1) General.  Review 
for clear and unmistakable error in a prior Board 
decision must be based on the record and the law 
that existed when that decision was made.

(2)  Special rule for Board decisions issued on or 
after July 21, 1992.  For a Board decision issued 
on or after July 21, 1992, the record that existed 
when that decision was made includes relevant 
documents possessed by the Department of Veterans 
Affairs not later than 90 days before such record 
was transferred to the Board for review in reaching 
that decision, provided that the documents could 
reasonably be expected to be part of the record.

(c)  Errors that constitute clear and unmistakable 
error.  To warrant revision of a Board decision on 
the grounds of clear and unmistakable error, there 
must have been an error in the Board's adjudication 
of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a 
different result would have ensued, the error 
complained of cannot be clear and unmistakable.

(d)  Examples of situations that are not clear and 
unmistakable error. -

(1)  Changed diagnosis.  A new medical 
diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision.
(2)  Duty to assist.  The Secretary's failure 
to fulfill the duty to assist.
(3)  Evaluation of evidence.  A disagreement 
as to how the facts were weighed or evaluated.

(e)  Change in interpretation.  Clear and 
unmistakable error does not include the otherwise 
correct application of a statute or regulation 
where, subsequent to the Board decision challenged, 
there has been a change in the interpretation of 
the statute or regulation.

(Authority: 38 U.S.C.A. §§ 501(a), 7111).

The Board points out that a review for CUE in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.

In this case, the moving party has not demonstrated that the 
Board's January 28, 1998, decision contains CUE.  That 
determination found that the cause of the veteran's death, 
listed as "respiratory arrest due to septic shock - 
septicemia due to severe urinary tract infection," was not 
the result of service.  

The moving party argues that service connection for the cause 
of the veteran's death is warranted because the veteran was 
exposed to chemicals and radiation while stationed in Japan.  
Such an allegation does not constitute a valid claim of CUE.  
As stated by the Court with respect to CUE in RO rating 
decisions, for CUE to exist:

(1)  "[e]ither the correct facts, as they were 
known at that time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated), or the 
statutory or regulatory provisions extant at the 
time were incorrectly applied," (2) the error must 
be "undebatable" and the sort "which, had it not 
been made, would have manifestly changed the 
outcome at the time it was made," and (3) a 
determination that there was CUE must be based on 
the record and law that existed at the time of the 
prior adjudication in question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).

The Board must emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  CUE "are errors that are undebatable, so that it can 
be said that reasonable minds could only conclude that the 
original decision was fatally flawed at the time it was 
made."  Russell, 3 Vet. App. at 313.  "It must always be 
remembered that [clear and unmistakable error] is a very 
specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  A disagreement with how the Board 
evaluated the facts is inadequate to raise the claim of clear 
and unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 
(1995).

In this case, the facts before the Board at the time of the 
January 1998 decision included the available service records; 
post-service medical records, both VA and private; the 
veteran's certificate of death; and numerous statements from 
the veteran and appellant.  The veteran's service medical 
records were presumed lost in a fire at the National 
Personnel Records Center (NPRC).  VA outpatient treatment 
reports dated from 1992 to 1995 show that the veteran was 
first diagnosed with multiple myeloma in October 1993.  
Subsequent treatment records show follow-up treatment at the 
Hematology/Oncology Clinic for associated manifestations 
including gastrointestinal bleeding and skin rashes.  
Chemotherapy and chronic steroid therapy was indicated.  On 
August [redacted], 1996, the veteran died.  The immediate cause 
of death was listed on the certificate of death as respiratory 
arrest due to septic shock - septicemia due to severe urinary 
tract infection.  The appellant argued that service 
connection for the cause of the veteran's death was warranted 
because it could not be disassociated, on a secondary basis, 
from treatment for multiple myeloma due to the veteran's 
exposure to radiation and DDT while on active duty in Japan.  
Specifically, she asserted that treatment for multiple 
myeloma, which included chronic steroid therapy, caused the 
veteran to develop the severe infection which was the 
underlying cause of his death.  

At the time of the veteran's death, service connection was 
not established for any disability, including multiple 
myeloma.  Likewise, no medical evidence demonstrated that a 
service-connected disability either caused, hastened, or 
contributed substantially or materially to the cause of the 
veteran's death.  Thus, after weighing all of the evidence, 
the Board concluded in its January 1998 decision that the 
appellant's claim for service connection for the cause of the 
veteran's death was not well grounded. 

Based on the foregoing, the Board finds that the failure to 
conclude that the veteran's death was caused by a service-
connected disability is not an "undebatable" error.  The 
January 1998 Board decision was, therefore, consistent with 
and supported by the law then applicable for determining 
whether the veteran's death was related to service.  38 
U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 (1997).  
Moreover, the Board's current review confirms that the Board 
reviewed all the correct facts as they were known at the time 
of the January 1998 decision.  Therefore, the Board finds 
that the denial of service connection for the cause of the 
veteran's death was a reasonable exercise of adjudicatory 
judgment and did not involve CUE.  

Although not raised by the moving party, the Board has 
considered the argument that there was error in the Board's 
January 1998 decision based on VA's failure to satisfy its 
duty to assist in obtaining additional evidence, namely 
service records pertaining to the veteran's exposure to 
radiation in Japan.  The Board notes, however, that such a 
failure is not a basis for a finding of CUE.  See 38 C.F.R. 
§ 20.1403(d)(2) (1999). 

After careful review of the evidence of record, the 
undersigned concludes that the moving party has not set forth 
specific allegations of error, either of fact or law, in the 
January 28, 1998, decision by the Board.  Accordingly, in the 
absence of any additional allegations, the motion is denied.


ORDER

The motion for revision of the January 28, 1998, Board 
decision on the grounds of clear and unmistakable error is 
denied.  



		
	WARREN W. RICE, JR.
Member, Board of Veterans' Appeals


 


